DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-20 are pending.
Claim 3 is cancelled.

Response to Arguments
Applicant argues that “Criscione also fails to teach a set of insertion guides in contact generally vertically with the multi directional compression device to provide rigidity to the multidirectional compression device during insertion where these set of insertion guides are a part of the multidirectional compression device.”   See Remarks at 11 (emphasis in original).
Applicant’s argument has been fully considered but it is not persuasive. 
Claim 1 recites “a set of insertion guides in contact generally vertically with the multi directional compression device to provide rigidity to the multidirectional compression device during insertion.”  Contrary to Applicant’s argument, there is no limitation that the set of insertion guides are a part of the multidirectional compression device.  As discussed below, Criscione teaches a method for the minimally invasive implantation of a compression device around a heart, further comprising a set of insertion guides (construed as Criscione’s stabilizers) in contact generally vertically with the multidirectional compression device to provide rigidity to the multidirectional compression device during insertion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al. (US 20160346449 A1, December 1, 2016) (hereinafter “Roche”) in view of Criscione et al. (US 20170080137 A1, March 23, 2017) (hereinafter “Criscione”).
	Regarding claims 1, 2, 4, 8, and 9, Roche teaches a method for the minimally invasive implantation of a multidirectional compression device around a heart comprising the steps of providing a multidirectional compression device in the insertion device, wherein the multidirectional compression device comprises: a substrate comprising an inner surface adapted to contact the heart opposite an outer surface, one or more first soft actuators (e.g., 20, Fig. 14A; 20, Figs. 16B, 178B) oriented in a first direction to compress the heart in a first direction, and one or more second soft actuators (e.g., 20, Fig. 14A; 20’, Figs. 16C, 17B) oriented in a second direction to compress the heart in a second direction, wherein the one or more first soft actuators, the one or more second soft actuators or both are in operable contact with the substrate, the outer surface or both.  See, e.g., [0019]-[0022], [0112]-[0113], [0180]-[0183]; Figs. 14, 16, 17 and associated text.
Roche does not expressly teach use of an insertion device.  Criscione teaches a method for the minimally invasive implantation of a compression device around a heart comprising the steps of: obtaining access to a pericardial sac (e.g., [0054]); providing an insertion device comprising an insertion tube (construed as deployment tube 196, Fig. 19C)  having an upper aperture at a first end opposite a lower aperture at a second end ([e.g., [0098] and Fig. ); making an incision in the pericardial sac dimensioned to receive the upper aperture; an insertion means having a first end in disengageable contact with the compression device and a second end that extends from the lower aperture of the insertion device to move the multidirectional compression device through the insertion device; positioning the insertion means in the insertion device; moving the compression device through the upper aperture toward the heart; extending the compression device through the upper aperture to extend inside the pericardial sac; expanding a distal end of the compression device to envelop the heart; positioning the compression device about the heart; disengaging the insertion means from the multidirectional compression device; and removing the insertion device.  See, e.g., [0096]-[0101]; Figs. 15A-C, 16A-C and associated text.
Roche does not expressly teach use of insertion guides.  Criscione teaches a method for the minimally invasive implantation of a compression device around a heart, further comprising a set of insertion guides (construed as Criscione’s stabilizers) in contact generally vertically with the multidirectional compression device to provide rigidity to the multidirectional compression device during insertion.  See, e.g., [0096], [0115]-[0117]; Figs. 17A-18B and associated text.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Criscione with the invention taught by Roche such that the method comprises: obtaining access to a pericardial sac; providing an insertion device comprising an insertion tube having an upper aperture at a first end opposite a lower aperture at a second end; making an incision in the pericardial sac dimensioned to receive the upper aperture; an insertion means having a first end in disengageable contact with the multidirectional compression device and a second end that extends from the lower aperture of the insertion device to move the multidirectional compression device through the insertion device; positioning the insertion means in the insertion device; moving the multidirectional compression device through the upper aperture toward the heart; extending the multidirectional compression device through the upper aperture to extend inside the pericardial sac; expanding a distal end of the multidirectional compression device to envelop the heart; positioning the multidirectional compression device about the heart; disengaging the insertion means from the multidirectional compression device; and removing the insertion device (as recited in claim 1); wherein the one or more first soft actuators, one or more second soft actuators or both are pressurizable during insertion to provide at least partial rigidity to the multidirectional compression device during insertion to allow the device to be inserted (as recited in claim 2); wherein the set of insertion guides are inflatable passages, inflatable tubes, inflatable rods, metal guides, polymer passages, composite passages, or a combination thereof to provide at least partial rigidity to the multidirectional compression device during insertion (as recited in claim 4); further comprising an insertion means having a first end in disengageable contact with the multidirectional compression device and a second end that extends from the lower aperture of the insertion device to move the multidirectional compression device through the insertion device, wherein the insertion means is a frame, a set of guide rods, a plunger, a push rod or a combination thereof (as recited in claim 8); wherein the insertion means is removably connected to the multidirectional compression device by a pocket, a fastener, a magnetic connection, a one directional hook, a slot, a tab, the set of insertion guides or other removable attachment means (as recited in claim 9) in order to accurately deploy and position the multidirectional compression device
Regarding claims 5-7, 11-13, and 17-19, as discussed above, Roche teaches a method for the minimally invasive implantation of a multidirectional compression device around a heart, wherein the one or more first soft actuators are disposed curvilinearly along the substrate from an apex of the substrate toward a base of the substrate; and the one or more second soft actuators are disposed laterally or circumferentially along the substrate, wherein the one or more first soft actuators are arranged to deliver torsional forces to the heart, and wherein the one or more second soft actuators are arranged about the heart to deliver compressive forces or extensive forces to the heart (as recited in claims 5, 11, and 17); wherein the first direction is generally vertical or generally horizontal and the second direction is generally horizontal or generally vertical (as recited in claims 6, 12, and 18); wherein the first direction is between -45 and +45 from vertical and the second direction is between -45 and +45 from horizontal (as recited in claims 7, 13, and 19);   See also, e.g., [0167], [0187], [0199] and Figs. 16A-E, 17A-C and associated text.
Regarding claims 10, 14-16, and 20, as discussed above, Roche (in view of Criscione) teaches a method for the minimally invasive implantation of a multidirectional compression device around a heart comprising the steps of: obtaining access to a pericardial sac; providing an insertion device comprising an insertion tube having an upper aperture at a first end opposite a lower aperture at a second end; making an incision in the pericardial sac dimensioned to receive the upper aperture; providing a multidirectional compression device in the insertion device, wherein the multidirectional compression device comprises: a substrate comprising an inner surface adapted to contact the heart opposite an outer surface, one or more first soft actuators oriented in a first direction to compress the heart in a first direction, and one or more second soft actuators oriented in a second direction to compress the heart in a second direction, wherein the one or more first soft actuators, the one or more second soft actuators or both are in operable contact with the substrate, the outer surface or both; an insertion means having a first end connected to the multidirectional compression device and a second end that extends from the lower aperture of the insertion device to push the multidirectional compression device through the insertion device; positioning the insertion means in the insertion device; moving the multidirectional compression device through the upper aperture toward the heart; at least partially pressurizing the one or more first soft actuators, the one or more second soft actuators or both to provide at least partial rigidity to the multidirectional compression device to allow the multidirectional compression device to be inserted; extending a multidirectional compression device through the upper aperture to extend inside the pericardial sac; expanding a distal end of the multidirectional compression device to envelop the heart; positioning the multidirectional compression device about the heart; and removing the insertion device (as recited in claim 10); a method for the minimally invasive implantation of a multidirectional compression device around a heart comprising the steps of: obtaining access to a pericardial sac; providing an insertion device comprising an insertion tube having an upper aperture at a first end opposite a lower aperture at a second end; making an incision in the pericardial sac dimensioned to receive the upper aperture; providing a multidirectional compression device in the insertion device, wherein the multidirectional compression device comprises: a substrate comprising an inner surface adapted to contact the heart opposite an outer surface, a set of support guides connected to the multidirectional compression device to provide rigidity to the multidirectional compression device during insertion, one or more first soft actuators oriented in a first direction to compress the heart in a first direction, and one or more second soft actuators oriented in a second direction to compress the heart in a second direction, wherein the one or more first soft actuators, the one or more second soft actuators or both are in operable contact with the substrate, the outer surface or both; providing a insertion sleeve in contact with the multidirectional compression device to move the multidirectional compression device around the heart, wherein the insertion sleeve comprises a sleeve adapted to fit the multidirectional compression device and move the multidirectional compression device around the heart, and one or more insertion rods connected to the insertion sleeve, wherein the one or more insertion rods can be moved to move the insertion sleeve which positions the multidirectional compression device about the heart; pushing the one or more insertion rods into the lower aperture; moving the one or more insertion rods and the insertion sleeve through the upper aperture to move the multidirectional compression device through the insertion device; at least partially inflating the set of inflatable insertion guides to provide at least partial rigidity to the multidirectional compression device to allow the multidirectional compression device to be inserted; extending the one or more insertion rods and the insertion sleeve through the upper aperture to extend the multidirectional compression device inside the pericardial sac; expanding a distal end of the multidirectional compression device to envelop the heart; positioning the multidirectional compression device about the heart; disengaging the insertion sleeve from the multidirectional compression device; egressing the one or more insertion rods and the insertion sleeve from the insertion device; and removing the insertion device (as recited in claim 14); wherein the set of support guides comprise inflatable passages, inflatable tubes, inflatable rods or a combination thereof to provide rigidity to the multidirectional compression device during insertion (as recited in claim 15);wherein the set of support guides comprise vertical supports comprising a polymer, a metal, an alloy, a composite, or a combination thereof (as recited in claim 16); wherein the multidirectional compression device comprises a biomimetic actuation device comprising: a flexible substrate, defining an apex and a base, bearing at least one soft actuator configured to change state from a first state to a second state upon introduction of a pressurized fluid to an internal volume of the at least one soft actuator, wherein the at least one soft actuator comprises at least one soft actuator disposed curvilinearly along the substrate from the apex of the substrate toward the base of the substrate, at least one soft actuator disposed laterally or circumferentially along the substrate, or a combination of the at least one soft actuator disposed curvilinearly along the substrate and the at least one soft actuator disposed laterally or circumferentially along the substrate, wherein the substrate is conformable for disposition about an object, wherein the at least one soft actuator disposed curvilinearly along the substrate is arranged to deliver torsional forces to an underlying object about which the substrate is disposed, and wherein the at least one soft actuator disposed laterally or circumferentially along the substrate is arranged about the object to deliver compressive forces or extensive forces to an underlying object about which the substrate is disposed (as recited in claim 20).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT LUAN/Primary Examiner, Art Unit 3792